Citation Nr: 0302716	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  92-12 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disorder.  

2.  Entitlement to an increased rating for right knee medial 
meniscus repair, status post right knee reconstruction with 
post-traumatic and post-surgical arthritis, with limitation 
of extension, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for right knee medial 
meniscus repair, status post right knee reconstruction with 
post-traumatic and post-surgical arthritis, with limitation 
of flexion, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as 10 percent disabling. 

5.  Entitlement to a total rating based on unemployability 
due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and father


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from October 1978 to 
June 1981.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.  It is now 
under the jurisdiction of the New Orleans, Louisiana, RO.




REMAND

In October 1992, the veteran had a personal hearing before a 
member of the Board who is no longer employed by the Board.  
In October 2002, the veteran was notified of this matter and 
was provided an opportunity request another hearing.  See 
38 C.F.R. § 20.707 (2002).  In a correspondence dated in 
October 2002, the veteran indicated that he wanted another 
hearing before a member of the Board at the RO.  Under these 
circumstances, the requested hearing must be scheduled.  
38 C.F.R. § 20.700(a) (2002).  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

Schedule the veteran for a Travel Board 
hearing at the RO in accordance with 
applicable law.  

Thereafter, the case is to be returned to the Board following 
appropriate appellate procedure.  The purpose of this REMAND 
is to afford due process. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


